ORDER

PER CURIAM.
Henry Warren, claimant, appeals the order of the Labor and Industrial Relations Commission disqualifying him from receiving unemployment benefits from F & S Home Improvement. Claimant asserts that Commission erred in denying him unemployment benefits because the substantial evidence showed he left his employment for good cause attributable to his employer in that there was a substantial changes in wages and conditions and the Appeals Tribunal failed to allow his spouse to testify and admitted employer’s exhibit E-l purportedly presented to claimant when he commenced employment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We *394affirm the judgment pursuant to Rule 84.16(b).